Reese,J.í
This case falls within thé principle of Smith et al. v. Dickinson, 6 Humphreys 261, and Turbeville v. Ryan, 1 Humphreys 113. Before the plaintiff can make the defendants liable, he must show that the agent had authority by deed to fill the blank in the instrument. The fact that this is by statute a negotiable instrument, does not put it upon the footing of negotiable instruments with respect to the authority to execute. (1)

Judgment affirmed.


 Nunnelly v. Doherty, 1 Yerg. 26-33; Blackburn v. McAllister, Peck, 371; Harris v. Miller, Miegs, 158-161; Napier v. Catron, 2 Humph. 536; Boyd v. Dodson, 6 Humph. 37. But this rule cannot in the nature of things apply to corporations. Hopkins v. GallatinTurnpike Co., 4 Humph. 403-411; Union Bank v. United States Bank, 4 Humph. 369-370.